Citation Nr: 0731389	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  03-36 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in Hartford, 
Connecticut, which denied service connection for PTSD.  The 
veteran timely appealed the March 2003 rating action to the 
Board.

On the veteran's November 2003 substantive appeal (Form 9), 
he requested a videoconference hearing before a Veterans Law 
Judge at the Regional Office. In a September 2004 statement 
from the veteran, he explained that in terms of attending a 
hearing, his auditory hearing was impaired and due to a 
recent operation he had no voice.  In a subsequent statement 
from the veteran's representative, he urged VA to continue 
their review of the veteran's claim.  The veteran was 
scheduled for a videoconference hearing on November 10, 2004.  
He failed to report for that hearing.  Thus, his hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2006).

By an October 2001 rating decision, the RO denied service 
connection for bilateral hearing loss.  In May 2002, the 
veteran expressed disagreement with the October 2001 rating 
decision.  The RO issued a statement of the case in February 
2003, but the record does not reflect that the veteran has 
perfected an appeal by submitting a substantive appeal 
pertaining specifically to bilateral hearing loss.  
Furthermore, this issue has not been certified as being on 
appeal.

In May 2006, the Board remanded the veteran's claim to the RO 
for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate consideration 


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2. The veteran did not engage in combat with the enemy.

3  There is no credible supporting evidence of the veteran's 
alleged in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Appeals Management Center (AMC) provided the veteran with 
notice on the Pelegrini II VCAA elements in a June 2006 
letter.  The letter did not explicitly tell the veteran to 
submit all relevant evidence in his possession.  The letter 
did, however, tell him to let VA know of any evidence he 
thought would support his claim, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."  In that letter, the AMC 
provided the veteran with notice regarding ratings and 
effective dates.  Dingess, supra.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120. Notice was provided 
after the initial denials in this case.  However, the timing 
deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The May 2007 
supplemental statement of the case (SSOC) readjudicated the 
claim on appeal by considering it based on all the evidence 
of record.  This readjudication acted to remedy any timing 
defect in regard to the VCAA notice.

Regarding VA's duty to assist the veteran with his claim on 
appeal, service medical records and identified post-service 
VA and private treatment records have been obtained.  In 
addition, in June 2006, the AMC sent the veteran a letter at 
his then current address requesting that he provide 
additional information (approximate dates) needed to seek 
credible supporting evidence of his claimed  in-service 
stressor.  The VCAA letter had asked him to provide any 
additional information regarding the stressor.

Unfortunately, no response was received to the June 2006 
letters, thus VA was precluded from making further efforts to 
verify his claimed stressor.  The June 2006 letters were not 
returned as undeliverable by the United States Postal Service 
(USPS).  The veteran has not denied receiving this notice and 
he is presumed to have received it.  Ashley v. Derwinski, 2 
Vet. App. 62 (1992).  

Although a follow-up letter to the veteran's CT address In 
December 2006, the AMC sent another request to the veteran 
for additional information needed obtain credible supporting 
evidence of his claimed stressor.  This letter was returned 
as undeliverable by the USPS.  Since he had already received 
this notice, no further actions were required by VA.

The Court has held that, in order for VA to process claims, 
individuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of the evidence 
necessary to establish allowance of benefits.  Morris v. 
Derwinski, 1 Vet. App. 260, 264 (1991).  VA's duty to assist 
is not always a one-way street, nor is it a blind alley; 
thus, if a veteran wishes help, she cannot passively wait for 
it in those circumstances where she may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Even such a claim would be insufficient to rebut the 
presumption of regularity where there is no indication that a 
notice was returned as undeliverable.  YT v. Brown, 9 Vet. 
App. 195 (1996); Mason v. Brown, 8 Vet. App. 44 (1995) 
(citing Mendenhall v. Brown, 7 Vet. App. 271, 274 (1994)).

The veteran has not been afforded an examination because the 
diagnosis of PTSD has already been established, and as 
discussed below, the case turns on the question of whether 
there is credible supporting evidence of the claimed 
stressor.  Such evidence could not be provided by an 
examiner.  Cohen v. Brown, 10 Vet App 128 (1997).  The 
veteran has been afforded ample opportunity to provide 
additional information regarding the stressor.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Laws and Regulations

Service connection will be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2007).

If a chronic disease is identified in service, manifestations 
of the same disease at any time, no matter how remote, after 
service will be service connected.  38 C.F.R. § 3.303(b) 
(2007).

Notwithstanding the lack of a diagnosis of a claimed disorder 
during active duty, service connection may still be granted 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Service connection for PTSD requires (1.) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), (4th ed.) 
(1994)); (2.) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3.) 
credible supporting evidence that the claimed in-service 
stressor occurred.
38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
38 C.F.R. § 3.304(f) (2007).

III.  Analysis

The veteran contends that he has PTSD due to the following 
stressor:  in 1955, while completing field maneuvers in 
Alabama with the 534th Signal Company of Fort Benning, 
Georgia, he was enroute to relieve a fellow soldier from an 
outpost when a terrible lightening storm hit and the soldier, 
Jerry Welch, died (see, VA Form 21-526, Veteran's 
Applications For Compensation and/or Pension, received by the 
RO in June 2003). 

The veteran's service medical records show that he was noted 
to have had acute anxiety attacks, which were associated with 
physical activity.  In January 1954, the veteran was admitted 
to the hospital with a history of having had pain associated 
with palpitation and slight tachycardia in the precordium 
intermittently for one or two moths.  A diagnosis of 
psychogenic cardiovascular reaction manifested by precordial 
pain, palpation and tachycardia was recorded.  

Post-service medical evidence reveals that a VA nurse and 
attending psychiatrist diagnosed the veteran as having PTSD.  
At that time, the sole stressor provided by the veteran was 
in an in-service lightening storm that resulted in the death 
of a fellow soldier (see May 2003 VA outpatient report).  

This stressor is not combat related.  The next question, 
therefore, is whether there is credible supporting evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The veteran's DD 214 and service personnel records reflect 
that he had active military service with the United States 
Air Force from September 1953 to September 1956.  His 
military occupational specialty was a wheel vehicle mechanic.  
His last duty assignment was listed as 22D Transportation 
Company (CAR) APO 55.  He was awarded the National Defense 
Service and Good Conduct Medals.  

In this case, there is no such credible supporting evidence 
concerning the claimed in-service lightening storm and death 
of the service member identified by the veteran.  As noted 
previously, the veteran did not respond to the AMC's June 
2006 letters.

In December 2006, the RO sent a second letter to the veteran 
at his last known address but it was returned as 
undeliverable by the USPS.  An internet search, conducted by 
the RO, revealed that as of April 2007, the veteran had 
resided at the aforementioned CT address.  An attempt to 
verify his phone number revealed that it was not in service; 
his phone had been disconnected.  Social Security 
Administration Records listed an address for the veteran that 
he had previously provided to VA but had since updated.  A 
May 2007 SSOC sent to the veteran's last known address with 
VA was not returned as undeliverable.  Parenthetically, the 
RO reported that a copy of the May 2007 SSOC had been sent to 
the veteran's VT address; however, a copy is not contained in 
the claims files.  A July 2007 letter from the Board to the 
veteran at his CT address was returned as undeliverable by 
the USPS.  

In any event, the veteran is presumed to have received the 
June 2006 letters and did not provide information needed by 
the AMC to conduct further research.  There is no other 
evidence corroborating the reported stressor.

In the absence of credible evidence corroborating the 
veteran's statements as to his in-service stressor, the Board 
cannot conclude that the requirements of 38 C.F.R. § 3.304(f) 
have been met. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied. 



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


